Citation Nr: 1454346	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dental trauma.  

2.  Entitlement to service connection for interstitial fibrosis as due to asbestos exposure.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a neurological disorder in the right lower extremity, as due to a lower back disorder.  

5.  Entitlement to service connection for a neurological disorder in the left lower extremity, as due to a lower back disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In August 2012, the Veteran testified before the Board at the RO.  A transcript of the hearing has been included in the record.          

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has not been included in the record since the May 2012 Statement of the Case (SOC).  

The issues of service connection for respiratory, back, and leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 22, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal for service connection for dental trauma.          
CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran regarding the issue of service connection for dental trauma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the August 22, 2012 Board hearing, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wanted to withdraw from appellate consideration the appeal regarding service connection for dental trauma.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.  


ORDER

The appeal of service connection for dental trauma is dismissed. 


REMAND

The Veteran contends that he incurred interstitial fibrosis during service as the result of exposure to asbestos.  Further, he maintains he incurred a back injury, which led to neurological problems in the legs, as the result of a motor vehicle accident (MVA) while based in Germany.  

The Veteran's service treatment records (STRs) do not note any problems related to the lungs, back, legs, or related to a MVA.  Further, no documentary evidence of record indicates that the Veteran was exposed to asbestos during service.  Nevertheless, the case should be remanded so that the Veteran can be provided with VA compensation examinations into his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds credible the Veteran's claim to have experienced a MVA during service, and his claim to in-service proximity to asbestos.  In short, the Veteran testified that he saw asbestos lining the pipes in a basement he worked in while in service.  

There is no specific statutory guidance with regard to claims for service connection for asbestos-related diseases.  Further, VA has not promulgated any regulations on this issue.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication Procedure Manual, M21-1, Part VI (reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The M21-1MR provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

Even though the STRs are negative for lung problems or asbestos exposure, the Veteran claims proximity to asbestos while in service.  Based thereon, the Board finds that the low threshold requirement for requiring a VA examination into his claim has been met.  See McLendon, supra.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any outstanding medical records that are relevant to his claims, including those of Dr. Pae. The AOJ should then take any development action deemed warranted and document all attempts to obtain records.   

2.  Schedule the Veteran for appropriate VA examination to determine the nature, severity, and etiology of his lung, back, and lower extremity neurological disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include a copy of this remand.

(a)  The examiner addressing the Veteran's back and associated lower extremity neurological disorders should address the following inquiries:

(i)  What are the current back and lower extremity neurological disorders?  By current, the Board means any relevant disorder diagnosed during the appeal period, which began in May 2008 with the Veteran's claims for service connection.  In answering this question, please review the private treatment records in the claims file.    

(ii)  Is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed back and/or bilateral lower extremity neurological disorder began in or is related to active service?  The examiner's attention is directed to the Veteran's competent reports that he was in a motor vehicle accident in service which resulted in a back injury.   

(iii)  If the Veteran's back disorder is found to be service connected, is it at least as likely as not that a right or left lower extremity neurological disorder is proximately due to or the result of a lower back disorder?   

(iv)  If the Veteran's lower back disorder is found to be service connected, and the answer to (iii) is negative, is it at least as likely as not that a right or left lower extremity neurological disorder is aggravated (i.e., worsened beyond the natural progress) by a service-connected back disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

(b)  The examiner addressing the Veteran's lungs should address the following inquiries:

(i)  What are the Veteran's current lung disabilities?  

(ii)  Is it at least as likely as not (a probability of 50 percent or greater) that any current lung disability, including the interstitial fibrosis diagnosed in the record, began in or is related to service, to include whether it is at least as likely as not that any disability is the result of claimed exposure to asbestos in service.  The examiner's attention is directed to the Veteran's reports that he worked for at least one and a half years in the basement of buildings in Germany where he asserts asbestos lined the pipes, and following service as an employee with U.S. Steel.  The examiner's attention is also directed to the May 1999 private report of record.     

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.
 
3.  After all the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claim on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


